OPINION — AG — ** ELECTION — SCHOOL DISTRICT — RESIDENCY REQUIREMENTS ** (1) PERSONS RESIDING WITHIN THE BOUNDARIES OF A FEDERAL INSTALLATION, WHICH IS `NOT' INCLUDED IN ANY ELECTION DISTRICT OF A SCHOOL DISTRICT WHERE THE CHILDREN OF SUCH PERSON RECEIVE INSTRUCTION, MAY `NOT' VOTE IN THE ELECTIONS OF SUCH DISTRICT OR SEEK ELECTION TO THE SCHOOL BOARD OF SUCH DISTRICT BY OPERATION OF 70 Ohio St. 2-102 [70-2-102], 70 Ohio St. 2-104 [70-2-104] (2) UNDER THE PLAIN TERMS OF 70 Ohio St. 7-108 [70-7-108], NO SUCH SCHOOL DISTRICT IS OBLIGATED TO ANNEX TERRITORY ENCOMPASSED BY SUCH FEDERAL INSTITUTION. (FEDERAL PROPERTY, ELECTION, RESIDENCE, `FEDERAL IMPACT AID', CANDIDATE, DISTRICT, BOUNDARY, FEDERALLY OWNED RESERVATION, FEDERAL SOVEREIGN) CITE: 20 U.S.C.A. 236,70 O.S. 2-102 [70-2-102], 70 Ohio St. 2-104 [70-2-104], 70 Ohio St. 7-108 [70-7-108] (JAMES B. FRANKS)